 

SECOND AMENDED AND RESTATED COOK INLET PARTICIPATION AGREEMENT

 

This Second Amended and Restated Cook Inlet Participation Agreement
("Agreement") is entered into and made effective as of October 17, 2013 (the
"Effective Date"), by and among Buccaneer Alaska, LLC, a limited liability
company duly formed under the laws of the state of Texas (hereinafter referred
to as "BUCCANEER"), whose mailing address is 952 Echo Lane, Suite 420, Houston,
Texas 77024, Buccaneer Alaska Operations, LLC, a limited liability company duly
formed under the laws of the state of Alaska, ("OPERATIONS"), whose mailing
address is 952 Echo Lane, Suite 420, Houston, Texas 77024, and EOS Petro, Inc. a
Nevada corporation, whose mailing address is 1999 Avenue of the Stars, Suite
2520, Los Angeles, California 90067 (“EOS”). BUCCANEER, OPERATIONS, and EOS are
sometimes referred to herein collectively as "Parties" and individually as a
"Party".

 

WITNESSETH

 

WHEREAS, on August 21, 2013, the Parties entered into an Amended and Restated
Cook Inlet Participation Agreement (the “Original Agreement”), which set forth
the terms and conditions whereby BUCCANEER and EOS agreed to jointly explore and
develop certain leases and the right to earn such leases;

 

WHEREAS, the Original Agreement: (i) stated that EOS was incorporated in
Delaware, when EOS was actually incorporated in Nevada; and (ii) set forth a
timing schedule to jointly explore and develop the certain of the leases which
the Parties now desire to lengthen;

 

WHEREAS, the Parties now desire to amend and restate entirely the terms of the
Original Agreement in this Agreement, which shall set forth the amended and
restated terms and conditions whereby BUCCANEER and EOS will jointly explore and
develop the leases and the right to earn leases described on EXHIBITS A and B
attached hereto (collectively, the “Leases”);

 

WHEREAS, the working interest owned by BUCCANEER in the Northwest Cook Inlet
Unit and West Eagle Unit is as set forth in EXHIBIT A-1 attached hereto (the
“Working Interest”);

 

WHEREAS, each of Hilcorp Alaska, LLC and Cook Inlet Energy, LLC, have notified
BUCCANEER of their respective demands that BUCCANEER complete an assignment of
the active leases identified on EXHIBIT A-2 attached hereto (collectively, the
“Southern Cross Properties”);

 

WHEREAS, BUCCANEER is presently in discussions with each of Hilcorp Alaska, LLC
and Cook Inlet, LLC with respect to their demands and as of the date hereof
BUCCANEER is unable to identify with any certainty the outcome of such
discussions, including whether or not BUCCANEER will in fact retain any interest
in the Southern Cross Properties and whether or not the Southern Cross Unit will
remain in existence;

 

WHEREAS, BUCCANEER is a party to the North Cook Inlet Deep Farmout Agreement
among ConocoPhillips Alaska, Inc. (“COP Alaska”), ConocoPhillips Company
(together with COP Alaska, “COP”), and BUCCANEER dated April 15, 2013 (as
amended from time to time, the “Deep Rights Farmout Agreement”), covering the
Farmout Area identified on EXHIBIT B attached hereto and as further set forth in
the Deep Rights Farmout Agreement (the “North Cook Inlet Unit”);

 

WHEREAS, EOS desires to (i) participate in a four (4) (or more as set forth
herein) well program on the North Cook Inlet Unit and West Eagle Unit, (ii) EOS
shall have the right and option to participate in two (2) Commitment Wells that
BUCCANEER may elect to drill in the Northwest Cook Inlet Unit, and (iii) EOS
shall have the right and option to participate in two (2) Commitment Wells that
BUCCANEER may elect to drill on the Southern Cross Unit, in each case by paying
one hundred per cent (100%) of the costs to drill, log, and plug and abandon or
complete such wells, as applicable, in exchange for the assignment by BUCCANEER
of fifty per cent (50%) of BUCCANEER’S Working Interest in the West Eagle Unit,
the Northwest Cook Inlet Unit, the Southern Cross Unit (subject to subsequent
determination of BUCCANEER’s Working Interest therein and, in the case of any
North Cook Inlet Unit Well, the assignment by BUCCANEER of fifty per cent (50%)
of any working interest to be assigned to BUCCANEER by COP pursuant to the Deep
Rights Farmout Agreement; and

 



1

 

 

WHEREAS, EOS and BUCCANEER desire to designate OPERATIONS as operator of record
for the Leases subject to the terms of an offshore operating agreement, in a
form mutually satisfactory to EOS and BUCCANEER, to be attached hereto and made
a part hereof as EXHIBIT C (the “Cook Inlet Operating Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, for a valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, together with the mutual covenants,
conditions and obligations contained herein, the Parties do hereby enter into
this Agreement under the following terms and conditions:

 

1.Cook Inlet Operating Agreement

 

1.1 OPERATIONS is hereby designated the Operator and OPERATIONS shall be the
Operator for all operations within the AMI (as defined in Section 7 hereto).
OPERATIONS will operate all exploration and development operations conducted
within the AMI pursuant to the Cook Inlet Operating Agreement and shall use its
best commercial efforts in accordance with the standards set forth in the Cook
Inlet Operating Agreement to conduct Operations to the mutual benefit of the
Parties in good faith. Payment of the AFE amounts will be billed and paid for
under the terms of the Cook Inlet Operating Agreement.

 

1.2 OPERATIONS will utilize the Endeavour-Spirit of Independence (the
“Endeavour”) on the North Cook Inlet Unit and any additional offshore drilling
within the AMI, including on the Northwest Cook Inlet Unit and the Southern
Cross Unit, pursuant to the Cook Inlet Operating Agreement. Subject to the terms
and conditions of this Agreement, any drilling agreement for the use of the
Endeavour, and the Cook Inlet Operating Agreement, EOS and BUCCANEER shall have
the exclusive first right to hire and retain the Endeavour, subject to the terms
and conditions of the applicable drilling agreement and Cook Inlet Operating
Agreement, for a period of three (3) years beginning on the date of funding of
the escrow for the first Commitment Well pursuant to Section 3.1 hereof (the
“Exclusive Drilling Period”). During the Exclusive Drilling Period and subject
to the terms and conditions of the Deep Rights Farmout Agreement, the consent of
EOS and OPERATIONS shall be required for the Endeavour to contract with third
parties, which consent shall not be unreasonably withheld. EOS shall further
have the exclusive right and option to extend the Exclusive Drilling Period for
an additional three (3) years if necessary to drill and complete, or plug and
abandon, as appropriate, the wells, including all Commitment Wells, in the North
Cook Inlet Unit and the Parties shall otherwise have the exclusive right and
option to extend the Exclusive Drilling Period by mutual agreement. If the
Endeavour is not available for operations in the AMI when needed, other offshore
rigs (if they are available and appropriate for operations on the Leases) may be
utilized by mutual agreement between the Parties, provided, however, where
BUCCANEER becomes a Non-participating Party in a Non-consent Operation, the
provisions relating to a substitute Operator pursuant to the Cook Inlet
Operating Agreement shall apply.

 

1.3 Except as expressly set forth in this Agreement, OPERATIONS shall have all
of the rights of the Operator provided for in the Cook Inlet Operating
Agreement.

 

1.4 EOS and BUCCANEER shall have all of the rights and be subject to all of the
obligations of a Non-operator provided for in the Cook Inlet Operating
Agreement.

 



2

 

 

1.5 EOS or BUCCANEER may remove and replace OPERATIONS as Operator only in
accordance with, and as provided in, the Cook Inlet Operating Agreement.

 

2.Commitment Wells

 

2.1 BUCCANEER and EOS shall drill, log, and plug and abandon or complete, as
applicable, no fewer than two (2) wells on each of BUCCANEER’s (a) North Cook
Inlet Unit with operations in furtherance of drilling of the first well thereon
to commence by no later than December 31, 2014, and (b) West Eagle Unit with
operations in furtherance of drilling of the first well thereon to commence by
no later than October 18, 2013 (collectively, the “Commitment Wells”). Further,
EOS shall have the exclusive right and option (i) to fund the drilling, and by
paying the Escrow as set forth herein earn into the Working Interest as set
forth herein, of two (2) Commitment Wells (the “Northwest Cook Inlet Unit”) that
BUCCANEER and EOS may elect to drill in the Northwest Cook Inlet Unit (the
“Northwest Cook Inlet Unit Option Wells”) and (ii) subject to BUCCANEER’S
ownership of a working interest in the Southern Cross Properties, to fund the
drilling, and earn into the Working Interest as set forth herein, of two (2)
Commitment Wells (the “Southern Cross Unit Option”) that BUCCANEER and EOS may
elect to drill or otherwise participate in the drilling on the Southern Cross
Properties. The Commitment Wells associated with the Northwest Cook Inlet Unit
Option are referred to herein as the “Northwest Cook Inlet Unit Wells,” the
Commitment Wells associated with the Southern Cross Unit Option are referred to
herein as the “Southern Cross Unit Wells” and the Northwest Cook Inlet Unit
Wells and the Southern Cross Unit Wells are referred to herein collectively as
the “Operating Wells.”

 

2.2

 

(a) The Parties agree that the terms and conditions of this Agreement as to any
North Cook Inlet Unit Well shall be subject to the terms and conditions of the
Deep Rights Farmout Agreement. Therefore, in the event of a conflict between the
terms of this Agreement, any applicable operating agreement and the rights and
obligations of BUCCANEER under the Deep Rights Farmout Agreement, the terms and
conditions governing the rights and obligations of BUCCANEER under the Deep
Rights Farmout shall govern.

 

(b) It is currently anticipated that BUCCANEER will not make a decision as to
whether to drill the Northwest Cook Inlet Unit Wells prior to March 31, 2014;
but the Parties acknowledge that this date may change and BUCCANEER may need to
make a decision on whether to drill the Northwest Cook Inlet Unit Wells prior to
that date. In the event that BUCCANEER chooses to drill the Northwest Unit
Wells, it will provide EOS with as much advance notice as practicable, and in
any event not less than thirty (30) days advance notice of such decision, in
order to allow EOS the opportunity to elect to participate in the funding of the
drilling of any Northwest Cook Inlet Unit Wells. Regardless of the length of the
notice period, if EOS wishes to exercise the Northwest Cook Inlet Unit Wells
Option, EOS must give written notice of such election to BUCCANEER prior to
BUCCANEER commencing drilling operations on the first of the Northwest Cook
Inlet Unit Wells. Once BUCCANEER commences drilling operations on the first of
the Northwest Cook Inlet Unit Wells, the Northwest Cook Inlet Unit Wells Option
shall immediately terminate along with any right of EOS to participate in the
funding of a Northwest Cook Inlet Unit Well.

 



3

 

 

2.3 The Commitment Wells shall be drilled to the objective depths specified in
the AFEs (the “Objective Depths”). Unless otherwise agreed between the Parties,
the Commitment Wells shall be Special Credit Wells as defined in Section 5
hereof. The Parties will conduct the operations of all Commitment Wells pursuant
to the Cook Inlet Operating Agreement. All costs and expenses associated with
drilling, logging, evaluating, testing, completing, temporarily abandoning or
plugging and abandoning, as the case may be, each of the Commitment Wells shall
be allocated one hundred per cent (100%) to EOS and zero per cent (0%) to
BUCCANEER.

 

2.4 Once the first two (2) Commitment Wells on a specified unit have been
drilled and plugged and abandoned or completed, as applicable, as specified by
this Agreement, thereafter EOS shall pay fifty per cent (50%) and BUCCANEER
shall pay fifty per cent (50%) of all costs and expenses chargeable to the joint
account or otherwise attributable to all further operations conducted in
connection with such Commitment Wells.

 

2.5 Following consultation with EOS, including with respect to well locations,
Objective Depths and formations, and the well plan for the Commitment Wells,
BUCCANEER shall propose the first Commitment Well and at least thirty (30) days
prior to commencement of actual drilling operations on the first Commitment
Well, BUCCANEER shall finalize and deliver to EOS an AFE with the estimated
costs for the first Commitment Well as set forth in the Cook Inlet Operating
Agreement, and subject to the terms and conditions of the Deep Rights Farmout
Agreement. EOS shall provide input and advice on well locations and target
depths, and EOS and BUCCANEER shall attempt in good faith to reach agreement on
matters relating to such proposal, however, notwithstanding anything to the
contrary, EOS consent shall be required for all Commitment Wells with costs
allocated 100% to EOS as set forth herein. The AFE for each Well drilled
hereunder will include the cost of (a) drilling to a total vertical depth that
is through the Objective Depth, (b) acquiring a full set of logs and modular
formation dynamic testing results, (c) acquiring conventional cores, (d)
testing, if warranted, and (e) a reasonable and customary operating day rate for
(i) the Endeavour of no more than One Hundred and Seventy Five Thousand Dollars
($175,000.00) per day and (ii) the Land Drilling Rig of no more than Forty
Thousand Dollars ($40,000.00) per day, adjusted only as described in Section
10.1 below. Except as expressly provided herein to the contrary, each AFE shall
be prepared in compliance with the terms of the Cook Inlet Operating Agreement.

 

2.6 EOS and BUCCANEER agree that the approximate well location and the estimated
target depth depicted on the well location maps prepared by BUCCANEER and
approved by EOS are the anticipated (approximate) location and depth for the
Commitment Wells; provided, however, EOS and BUCCANEER understand and agree that
such preferences and judgments are subject to change and shall be continually
evaluated and compared to alternative locations and depths for such Commitment
Wells.

 

2.7 BUCCANEER shall: (i) conduct a title examination of the lands related to the
Commitment Wells, in accord with reasonable standards and practices in the
industry; and (ii) together with the AFE applicable to the Commitment Wells,
deliver to EOS a title opinion with respect to such Commitment Well in a form
reasonably acceptable to EOS. EOS shall reimburse BUCCANEER one hundred per cent
(100%) of the reasonable and necessary costs of such title examination and title
opinion.

 

2.8 Except as expressly provided for herein to the contrary: (i) both BUCCANEER
and EOS shall be entitled to all of the rights and shall be subject to all of
the burdens and obligations provided for in the Cook Inlet Operating Agreement;
and (ii) the Commitment Wells shall be drilled and plugged and abandoned or
completed, as applicable, in accordance with the terms of the Cook Inlet
Operating Agreement, in each case as though such Cook Inlet Operating Agreement
had been executed and delivered by EOS and BUCCANEER and was in full force and
effect at the time of such operations.

 



4

 

 

2.9 The Parties agree that the principles embodied by Sections 2.3 through 2.8
hereunder shall apply equally to any North Cook Inlet Unit Well but shall also
be subject in all such cases to the rights and obligations of BUCCANEER under
the Deep Rights Farmout Agreement, including but not limited to BUCCANEER’s
obligation to consult, and otherwise agree, with COP as to various matters in
connection with the drilling of any North Cook Inlet Unit Well.

 

3.Earning Title to the Working Interests

 

3.1 Upon payment by EOS of the agreed amounts into escrow for the first
Commitment Well under this Agreement (the “Escrow”), as provided in Section 4.1
hereunder, BUCCANEER shall execute and deliver to EOS a present assignment and
conveyance, in a form mutually acceptable to EOS and BUCCANEER, of an undivided
fifty per cent (50%) of BUCCANEER’S Working Interest in and to the West Eagle
Unit, and (b) an undivided fifty per cent (50%) of any working interest earned
by BUCCANEER in and to the North Cook Inlet Unit under the Deep Rights Farmout
Agreement. In no event shall the Working Interest assigned to EOS hereunder be
less than fifty per cent (50%) of BUCCANEER’S working interest as such working
interests are set forth in in Exhibits A and B hereunder. Any liability to
account to any third party for any portion of BUCCANEER’s working interests as
set forth in Exhibits A and B herein, which arises by reason of conveyance,
reservation, title failure or any other reason beyond the control of EOS, shall
be borne by BUCCANEER or its successors or assigns, and shall not dilute or
diminish the working interest to be acquired by EOS pursuant to the terms of
this Agreement. If either the Northwest Cook Inlet Unit Option or the Southern
Cross Unit Option is exercised by EOS, then upon payment by EOS of the agreed
amount into escrow as provided in Section 4.1 hereunder for the first Northwest
Cook Inlet Unit Well or the first Southern Cross Unit Well, as applicable,
BUCCANEER shall execute and deliver to EOS a present assignment and conveyance,
in a form mutually acceptable to EOS and BUCCANEER, of an undivided fifty per
cent (50%) of BUCCANEER’S Working Interest in and to the Northwest Cook Inlet
Unit, and in the Southern Cross Properties, as applicable.. For the avoidance of
doubt, payment by EOS of the agreed amount into escrow as provided in Section
4.1 hereunder for the first well in any Option Well shall only earn EOS fifty
per cent (50%) of BUCCANEER’S Working Interest in and to the properties and/or
Unit(s) associated with such Option Well.

 

3.2 In the event that EOS fails to pay into the escrow set forth in Section 4.1
hereunder the escrowed amounts associated with drilling and completing any
remaining Commitment Well(s), or Northwest Cook Inlet Unit Wells or Southern
Cross Unit Wells, after exercise of the Option by EOS, as the case may be, then
except in the event of material breach of this Agreement by BUCCANEER or
OPERATIONS, or failure to obtain any required consent of COP or COP Alaska after
diligent efforts made in good faith by BUCCANEER and/or OPERATIONS to obtain
such consent, EOS shall immediately (within 5 days of written notice by
BUCCANEER) assign back to BUCCANEER all of the Working Interests and any
interest in the North Cook Inlet Unit previously assigned to EOS; provided,
however, that EOS shall retain the Working Interest associated with any
Commitment Wells or North Cook Inlet Unit that have been previously drilled and
completed and for which EOS has paid drilling and completion costs hereunder.
The Working Interest and any interest in the North Cook Inlet Unit transferred
and assigned back to BUCCANEER shall not be reduced, diminished or burdened in
any way (including, without limitation, by any lien, royalty or other interest).
In the event that such condition occurs and EOS fails to execute and deliver all
such assignment documents as set forth herein and requested within five (5) days
of written request from BUCCANEER, then the Parties expressly agree that
BUCCANEER is hereby granted power of attorney by EOS and shall have all right,
power and authority to take all action on behalf of EOS (including, without
limitation, executing and delivering assignments and other documents) for the
sole purpose of effectuating this transfer of the applicable Working Interest
and North Cook Inlet Unit back to BUCCANEER.

 



5

 

 

4.Escrow for Commitment Wells

 

4.1 Within thirty (30) days following the delivery of an agreed-upon AFE
(including any supplemental AFEs) for each Commitment Well to be drilled and
completed pursuant to this Agreement, EOS shall pay into escrow one hundred per
cent (100%) of all of the costs and expenses specified in that AFE. However, the
AFE for the first West Eagle Unit Commitment Well must be agreed and funding
must have commenced no later than October 18, 2013 due to the existing drilling
schedule.

 

4.2 BUCCANEER and EOS shall work together in good faith to determine the amounts
to be placed into escrow pursuant to Section 4.1. In the event that the Parties
are unable to agree on the escrow amount, then BUCCANEER’s determination of
these amounts as set forth in a reasonable and customary AFE provided hereunder
shall control and be applicable.

 

4.3 The escrow account for the funds specified in Section 4.1 shall be held at
Wells Fargo Bank (or other financial institution reasonably acceptable to both
BUCCANEER and EOS) pursuant to written escrow agreements in forms that are
acceptable to both BUCCANEER and EOS.

 

5.Special Credit Well(s)

 

5.1 In the event that: (a) BUCCANEER and EOS agree to drill a “Pre-Tertiary
Target” as specified in Alaska statute 43.55.025(l) on a Lease; (b) EOS and
BUCCANEER agree that such well will reasonably qualify for a special credit or
reimbursement pursuant to Alaska Statue 43.55.025 (l); (c) EOS and BUCCANEER
agree that such well will qualify as one of the Commitment Wells; (d) the
Endeavour is available to perform the drilling operations; and (e) BUCCANEER and
EOS approve the AFE for such well, then: (i) EOS will individually pay one
hundred per cent (100%) of the costs for drilling the first such well; (ii) EOS
will contract with OPERATIONS to conduct the design and operation of such
drilling activities using the Endeavour; (iii) upon evaluation of the productive
potential of any prospective geologic intervals encountered in the well,
BUCCANEER and EOS will work in good faith to reach a mutual agreement such that
the well may be plugged and abandoned, temporarily abandoned, or suspended
pending future utilization, but if EOS and BUCCANEER cannot agree upon a course
of action for the well, EOS, as payor, will have the final determination; (iv)
all reimbursements and credits from the State of Alaska will be retained one
hundred per cent (100%) by EOS; and (v) EOS will have the right to acquire up to
a fifty per cent (50%) working interest in the well or each reservoir or pool
discovered by the well upon EOS satisfying the earning conditions of this
Agreement.

 

5.2 In the event that: (a) BUCCANEER and EOS agree to drill a second
Pre-Tertiary Target on a Lease; (b) EOS and BUCCANEER agree that such well will
in all reasonable likelihood qualify for a special credit or reimbursement
pursuant to Alaska Statute 43.55.025 or otherwise; (c) EOS and BUCCANEER agree
such well will qualify as a Commitment Well; (d) the Endeavour is available to
perform the drilling operations; and (d) BUCCANEER and EOS approve the AFE for
such well, then: (i) BUCCANEER will individually pay one hundred per cent (100%)
of the costs for drilling the second such well; (ii) EOS will contract with
OPERATIONS to conduct the design and operation of such drilling activities using
the Endeavour; (iii) upon evaluation of the productive potential of any
prospective geologic intervals encountered in the well, BUCCANEER and EOS will
work in good faith to reach a mutual agreement such that the well may be plugged
and abandoned, temporarily abandoned, or suspended pending future utilization,
but if EOS and BUCCANEER cannot agree upon a course of action for the well,
BUCCANEER, as payor, will have the final determination; (iv) EOS will reimburse
BUCCANEER for one hundred per cent (100%) of the difference between the total
cost of drilling and completion of the well and the amount of all reimbursements
and credits from the State of Alaska for the ACES or other applicable credits;
(v) BUCCANEER shall assign EOS a fifty per cent (50%) working interest in the
well or each reservoir or pool discovered by the well upon EOS satisfying the
earning conditions of this Agreement.

 



6

 

 

6.Representations and Warranties

 

6.1 Generally.

 

BUCCANEER represents and warrants that prior to and upon execution of this
Agreement, BUCCANEER owns the Working Interests in the Northwest Cook Inlet Unit
and West Eagle Unit and associated Leases as specified in EXHIBIT A-1.

 

Each Party represents and warrants that it has not incurred liability,
contingent or otherwise, for brokers' or finders' fees relating to the
transactions contemplated by this Agreement for which any other Party shall have
any.

 

6.2 BUCCANEER hereby represents and warrants to EOS and OPERATIONS as follows:

 

It is a limited liability company organized, validly existing and in good
standing under the laws of the State of Texas.

 

It has full company power and authority to carry on its business as presently
conducted, to enter into this Agreement and the other documents referenced
herein or otherwise executed in connection with the transactions contemplated
hereby and thereby to which it is a party and to perform its obligations under
this Agreement. The execution and delivery of this Agreement has been, and the
performance of this Agreement and the transactions contemplated hereby shall be,
at the time required to be performed hereunder, duly and validly authorized by
all requisite company action on the part of it.

 

This Agreement that has been duly executed and delivered on its behalf
constitute its legal, valid and binding obligation enforceable in accordance
with the terms hereof, except as enforceability may be limited by applicable
bankruptcy, reorganization or moratorium statutes, or other similar laws
affecting the rights of creditors generally or equitable principles
(collectively, "Equitable Limitations").

 

The execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated by this Agreement shall not: (i) violate or be in
conflict with, or require the consent, except as provided under the terms and
conditions of the Deep Rights Farmout Agreement, of any person or entity under,
any provision of its organizational documents; (ii) conflict with, result in a
breach of, constitute a default (or an event that with the lapse of time or
notice, or both would constitute a default) under any agreement or instrument to
which it is a party or it is bound; (iii) violate any provision of or require
any consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule or regulation
applicable to it; or (iv) result in the creation of any lien, charge or
encumbrance on any of its property.

 

Other than approvals that may be required of COP under the Deep Rights Farmout
Agreement or the requirements set forth in Section 14.16 hereof, there are no
approvals, consents, filings or notifications required to be obtained, made or
given by it as a condition to or in connection with the performance by it of its
obligations under this Agreement or the consummation by it of the transactions
contemplated by this Agreement. BUCCANEER and OPERATIONS represent and warrant
that they presently possess, and will undertake their best efforts in good faith
to obtain and preserve all reasonable and customary and/or required
certifications, approvals, permits, and/or agreements with all applicable
regulatory or governmental agencies, and their rules, regulations, and
requirements necessary to operate as contemplated herein, and to meet all
requirements for a special credit or reimbursement pursuant to Alaska Statue
43.55.025 for reimbursement of costs, to the reasonable satisfaction of EOS, and
BUCCANEER acknowledges that such satisfaction by EOS is a condition precedent to
the obligations of EOS under this Agreement.

 



7

 

 

There are no pending suits, actions, or other proceedings in which it is a party
(or, to its knowledge, which have been threatened to be instituted against it)
which affect the execution and delivery by it of this Agreement to which it is a
party, the performance by it of its obligations under this Agreement to which it
is a party or the consummation of the transactions contemplated hereby or
thereby.

 

BUCCANEER: (i) is represented by competent legal counsel; (ii) has knowledge and
experience in financial and business matters, including specifically oil and gas
businesses; (iii) has the capability of evaluating the merits and risks of
entering into the transactions contemplated in this Agreement; and (iv) is not
in a significantly disparate bargaining position with the other Parties.
BUCCANEER represents, warrants, acknowledges, and agrees that it and its
representatives have been permitted full and complete access to all materials,
books, records, facilities, and other properties and assets related to the
Leases that it and its representatives have desired or requested to see and/or
review, and that it and its representatives have had a full opportunity to meet
with the officers and employees of the other Parties to discuss the Leases and
the transactions contemplated in this Agreement. BUCCANEER acknowledges that
none of the other Parties nor any other person has made any representation or
warranty, expressed or implied, as to the accuracy or completeness of any
information regarding the other Parties, the Leases, or the transactions
contemplated in this Agreement that has been furnished or made available to
BUCCANEER and its representatives, except as expressly set forth in this
Agreement, and, except as expressly set forth in this Agreement, none of the
other Parties nor any other person shall have or be subject to any liability to
BUCCANEER or any other person resulting from the distribution to BUCCANEER, or
BUCCANEER's use, of any such information, and any information, documents or
material made available to BUCCANEER in management presentations or in any other
form in expectation of the transactions contemplated hereby.

 

6.3 EOS hereby represents and warrants to and OPERATIONS as follows:

 

It is a corporation duly organized, validly existing and in good standing under
the laws of the Nevada.

 

It has full power and authority to carry on its business as presently conducted,
to enter into this Agreement to which it is a party and to perform its
obligations under this Agreement. The execution and delivery of this Agreement
has been, and the performance of this Agreement and the transactions
contemplated hereby shall be, at the time required to be performed hereunder,
duly and validly authorized by all requisite action on its part.

 

This Agreement has been duly executed and delivered on its behalf constitute its
legal, valid and binding obligation enforceable in accordance with the terms
hereof, except as enforceability may be limited by Equitable Limitations.

 

Its execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated by this Agreement shall not: (i) violate or be in
conflict with, or require the consent of any person or entity under, any
provision of its organizational documents; (ii) conflict with, result in a
breach of, constitute a default (or an event that with the lapse of time or
notice, or both would constitute a default) under any agreement or instrument to
which it is a party or it is bound; (iii) violate any provision of or require
any consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule or regulation
applicable to it; or (iv) result in the creation of any lien, charge or
encumbrance on any of its property.

 

As of the date of this Agreement, and subject to the terms and conditions of the
Deep Rights Farmout Agreement, it has cash available to it, and from and after
the date of this Agreement it shall continuously through the drilling of the
Commitment Wells have available to it, cash in an amount sufficient to enable it
to perform and discharge in full its obligations hereunder.

 

There are no approvals, consents, filings or notifications required to be
obtained, made or given by it as a condition to or in connection with the
performance by it of its obligations under this Agreement or the consummation by
it of the transactions contemplated by this Agreement, except as set forth in
Section 14.16.

 



8

 

 

There are no pending suits, actions, or other proceedings in which it is a party
(or, to its knowledge, which have been threatened to be instituted against it)
which affect the execution and delivery by it of this Agreement to which it is a
party, the performance by it of its obligations under this Agreement to which it
is a party or the consummation of the transactions contemplated hereby or
thereby.

 

EOS: (i) is represented by competent legal counsel; (ii) has knowledge and
experience in financial and business matters, including specifically oil and gas
businesses; (iii) has the capability of evaluating the merits and risks of
entering into the transactions contemplated in this Agreement; and (iv) is not
in a significantly disparate bargaining position with the other Parties. EOS
acknowledges that none of the other Parties nor any other person has made any
representation or warranty, expressed or implied, as to the accuracy or
completeness of any information regarding the other Parties, the Leases, or the
transactions contemplated in this Agreement that has been furnished or made
available to the other Parties and its representatives, except as expressly set
forth in this Agreement, and, except as expressly set forth in this Agreement,
none of the other Parties nor any other person shall have or be subject to any
liability to EOS or any other person resulting from the distribution to EOS, or
EOS's use, of any such information, and any information, documents or material
made available to EOS in management presentations or in any other form in
expectation of the transactions contemplated hereby.

 

6.4 OPERATIONS hereby represents and warrants to BUCCANEER and EOS as follows:

 

(a) It is a limited liability company organized, validly existing and in good
standing under the laws of the State of Alaska.

 

(b) It has full company power and authority to carry on its business as
presently conducted, to enter into this Agreement to which it is a party and to
perform its obligations under this Agreement. The execution and delivery of this
Agreement has been, and the performance of this Agreement and the transactions
contemplated hereby shall be, at the time required to be performed hereunder,
duly and validly authorized by all requisite company action on the part of it.

 

(c) This Agreement has been duly executed and delivered on its behalf constitute
its legal, valid and binding obligation enforceable in accordance with the terms
hereof, except as enforceability may be limited by Equitable Limitations.

 

(d) Its execution and delivery of this Agreement does not, and the consummation
of the transactions contemplated by this Agreement shall not: (i) violate or be
in conflict with, or require the consent of any person or entity under, any
provision of its organizational documents; (ii) conflict with, result in a
breach of, constitute a default (or an event that with the lapse of time or
notice, or both would constitute a default) under any agreement or instrument to
which it is a party or it is bound; (iii) violate any provision of or require
any consent, authorization or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule or regulation
applicable to it; or (iv) result in the creation of any lien, charge or
encumbrance on any of its property.

 

(e) Other than as set for the herein, there are no approvals, consents, filings
or notifications required to be obtained, made or given by it as a condition to
or in connection with the performance by it of its obligations under this
Agreement or the consummation by it of the transactions contemplated by this
Agreement.

 

(f) There are no pending suits, actions, or other proceedings in which it is a
party (or, to its knowledge, which have been threatened to be instituted against
it) which affect the execution and delivery by it of this to which it is a
party, the performance by it of its obligations under this Agreement to which it
is a party or the consummation of the transactions contemplated hereby or
thereby.

 



9

 

 

7.AREAS OF MUTUAL INTEREST

 

7.1 EOS and BUCCANEER hereby designate an area of mutual interest (the "AMI")
pursuant to which EOS and BUCCANEER shall each have a right to participate in
the exploration for, development, and production of hydrocarbons pursuant to
additional non-producing oil and gas leases, which leases may be acquired by
either Party. The AMI includes the area within the red border line depicted on
the map attached hereto as EXHIBIT D.

 

7.2 If, during the duration of the AMI as hereafter set forth, either EOS or
BUCCANEER should acquire ("Acquiring Party") any oil and gas lease, leasehold
interest or mineral interest by any means including, but not limited to,
purchase, top lease, farmins, farmouts, farmout options, or acreage
contributions, within the AMI, then the Acquiring Party shall deliver, within
five (5) business days of such acquisition, a notice to the non-Acquiring Party,
in writing, of such acquisition setting forth the nature of the interest
acquired, all terms, provisions and contracts related to the acquisition (along
with copies of all documents relating to the acquisition or rights to earn a
leasehold or mineral interest) and the price paid therefor.

 

7.3 The non-Acquiring Party shall have a period of twenty (20) days following
the receipt of such notice to elect in writing to purchase at the Acquiring
Party's cost a proportionate share (as defined below) of such acquisition by:

 

(a) delivering a notice, in writing, during such twenty (20) day period, to the
Acquiring Party notifying the Acquiring Party that such non-Acquiring Party
elects to acquire its proportionate share of such acquisition; and

 

(b) within twenty (20) days after the expiration of the twenty (20) day period
applicable to the election notice described in clause (a) above, remitting the
required payment to the Acquiring Party.

 

7.4 As used in this section, the term "proportionate share" means, in each case
as adjusted pursuant to the last sentence of Section 7.5 below, fifty per cent
(50%) in the case of EOS, and fifty per cent (50%) in the case of BUCCANEER.

 

7.5 The Acquiring Party shall assign, by form of assignment containing
reasonable and customary terms and conditions, to be mutually agreed by the
Parties, to the Party electing to participate in the acquisition, its
proportionate share of such acquired interest, subject to a like proportionate
share of the costs and obligations relating thereto; in each case such
proportionate share shall be equal to the proportionate share of such Party at
the time of such election (as distinguished from the proportionate share of such
Party as of the Effective Date).

 

7.6 If the interest is to be earned by drilling or shooting seismic, the
non-Acquiring Party must ratify all appropriate agreements within the twenty
(20) day period described in Section 7.3(b) hereunder. If the non-Acquiring
Party turns down any interest or fails to pay for its proportionate share of
such interest with respect to any given lease or prospect hereunder, the
Acquiring Party shall hold such interest free and clear of any further AMI
obligations of this Agreement, and the non-Acquiring Party will have no further
AMI obligations of this Agreement with respect to such lease or prospect.

 

7.7 The AMI and the agreements of the Parties with respect thereto for the
Leases shall remain in effect until the Leases have been abandoned in accordance
with the terms of the Cook Inlet Operating Agreement or the Parties have
otherwise agreed to terminate the AMI.

 

7.8 Notwithstanding the foregoing, EOS shall have an exclusive right and option
to pay 100% of the costs associated with at least one other offshore prospect
identified or acquired by BUCCANEER, in addition to the Commitment Wells and
Option Wells as set forth herein, in order to earn into 50% of BUCCANEER’S
Working Interest in such wells, leases and units, on similar terms and
conditions as set forth herein for the Commitments Wells. The exclusive right
and option set forth herein applies only to new non-producing acquisitions or
mutually agreed acquisitions within the AMI. In connection with any other agreed
exploration and production activities undertaken by the Parties, BUCCANEER will
provide all G&G evaluations within the AMI or with respect to any and all
Commitment Wells, prospects subject to an EOS option or earn in, or wells for
which costs are paid by EOS hereunder, at staff and office cost +15% to EOS, and
EOS shall have the exclusive right of first refusal on all such leases or
prospects evaluated hereunder within the AMI. BUCCANEER will also discuss with
EOS opportunities for additional exploration and development activities and
propose partnering relationships where applicable.

 



10

 

 

8.Seismic Data

 

8.1 EOS and BUCCANEER shall have timely and comprehensive access in a reciprocal
manner to all well data and seismic data, including interpretive data, owned by
or in possession of either EOS or BUCCANEER or any of their respective
affiliates, within the AMI. Such access shall be subject to the terms of any
existing license agreements covering such data. EOS and BUCCANEER shall each
have the right to reprocess any seismic data owned or in the possession of the
other within the AMI, provided that such reprocessing is permitted under the
governing license agreement, if any, covering such data.

 

8.2 As consideration for a third party obtaining a working interest by mutual
agreement of the Parties in any of the Leases and becoming a party to this
Agreement, BUCCANEER and EOS shall grant and deliver to such third party a
license with respect to all seismic data, including raw and unprocessed seismic
data, and field magnetic tapes and associated support data, if available and
recoverable, within the AMI that is (i) owned or licensed by BUCCANEER or EOS,
or (ii) that is generated or commissioned by BUCCANEER or EOS pursuant to
arrangements finalized after the Effective Date; provided, in each case, such
grant will be delivered only to the extent any such data is transferable under
its applicable underlying license agreement, if any, and subject to any
Confidentiality or other agreements which may be applicable.

 

9.Contracts for Drilling Rigs

 

9.1 OPERATIONS will utilize the Endeavour for any offshore Commitment Wells, any
Northwest Cook Inlet Unit Wells and any additional drilling within the AMI,
where possible. OPERATIONS shall lease the Endeavour pursuant to an Offshore
Daywork Drilling Contract (the “Drilling Contract”), the form of which is
attached hereto as EXHIBIT E-1. Any land rigs, including the Glacier, shall be
leased or retained pursuant to an Onshore Daywork Drilling Contract, the form of
which is attached hereto as EXHIBIT E-2. (the “Onshore Drilling Contract”). If
the Endeavour is not available for operations in the AMI when needed, other
offshore rigs (if they are available and appropriate for operations hereunder)
may be utilized by mutual agreement between the Parties, provided, however,
where BUCCANEER becomes a Non-participating Party in a Non-consent Operation,
the provisions relating to a substitute Operator pursuant to the Cook Inlet
Operating Agreement shall apply. The rates and fees for the Endeavour shall be
as set forth in the Drilling Contract, or for land rigs as set forth in the
Onshore Drilling Contract, and shall be no greater than rates reasonable and
customarily charged at the time for arms-length transactions conducted in
comparable locations; provided, however, that the operating day rate for (a) the
Endeavour shall be no more than One Hundred and Seventy Five Thousand Dollars
($175,000.00) per day, as adjusted in accordance with the provisions of the
Drilling Contract, and (b) the Glacier shall be no more than Forty Thousand
Dollars ($40,000.00) per day, as adjusted in accordance with the provisions of
the Onshore Drilling Contract.

 

9.2 EOS will assume, and be responsible for, one hundred per cent (100%) of the
financial obligations and commitments associated with any and all AFE’s, as
amended, and as set forth in the Drilling Contract, and the Onshore Drilling
Contract, as applicable, for operations to be conducted pursuant to the Cook
Inlet Operating Agreement for the Commitment Wells, and BUCCANEER will assume
and be responsible for zero per cent (0%) of the obligations and commitments
under the Drilling Contract and Onshore Drilling Contract, as applicable, for
the Commitment Wells.

 



11

 

 

10.Annual Budget

 

10.1 The technical and management representatives of the Parties shall work
together on a regular continuing basis to coordinate plans for work and spending
for each upcoming year. Based on the results of the jointly coordinated plans,
BUCCANEER shall prepare and deliver to EOS, on or prior to August 15 of each
year an annual budget for the next fiscal year (the “Annual Budget”). Such
Annual Budget shall cover the period from September 1 of such year to September
1 of the following calendar year and will involve all costs applicable to and
payable by the Parties including, but limited to, capital, operating costs, and
overhead. For the avoidance of doubt, if BUCCANEER is required to deliver to EOS
an Annual Budget for the period between September 1, 2013 and September 1, 2014,
such Annual Budget must be delivered on or prior to August 15, 2013. Subsequent
twelve month periods follow the same pattern. Other than the Commitment Wells,
in the event that the Parties cannot agree on a budget and one Party wishes to
pay and bear the entire amount required for an individual well or project, the
non-consent provisions of the Cook Inlet Operating Agreement will apply. For the
avoidance of doubt, the allocation and recoupment of costs of any Non-consent
Operation between participating and non-participating Parties shall be in
accordance with the provisions of the Cook Inlet Operating Agreement.

 

10.2 The Operating Committee shall review the proposed Annual Budget and the
members of the Operating Committee appointed by EOS and the members of the
Operating Committee appointed by BUCCANEER shall have a meeting at a mutually
agreeable time at which the members of the Operating Committee will negotiate in
good faith to attempt to agree on the final Annual Budget for the applicable
period, including such detail as is satisfactory to each member of the Operating
Committee. The Operating Committee shall also approve all specific operating
parameters, including but not limited to all costs, facility and production
support designs, well locations and completions, water injection, safety and
environmental issues, construction schedules, and personnel.

 

10.3 In the event the Operating Committee reached an agreement with one another
regarding such Annual Budget, the Annual Budget shall be final; provided,
however that BUCCANEER and EOS shall have the right to consent or non-consent
all operations contemplated in such Annual Budget as provided in the Cook Inlet
Operating Agreement. In the event the Operating Committee was unable to agree on
such Annual Budget, the Operating Committee will meet to negotiate and attempt
to resolve the disputes; provided, however, that whether or not the Operating
Committee resolves the disputes, the provisions in the Cook Inlet Operating
Agreement regarding Participating Parties and Non-Participating Parties and
Non-consent Operations govern the timing and content of operations conducted,
how they are conducted and at whose expense. In the event that a disagreement on
the Annual Budget cannot be reasonably resolved through the non-consent
provisions of the Cook Inlet Operating Agreement, final resolution will be
reached through the Dispute Resolution Procedures of the Cook Inlet Operating
Agreement.

 

11.Insurance

 

11.1 Subject to Section 13.2 below, at all times while this Agreement is in
effect, OPERATIONS shall have and shall maintain in place insurance coverage
satisfactory to EOS and BUCCANEER and at least equal to the coverage
requirements in Exhibit "B" to the Cook Inlet Operating Agreement.
Notwithstanding the foregoing, with respect to any North Cook Inlet Unit Well,
OPERATIONS shall have and shall maintain in place insurance coverage
satisfactory to EOS and BUCCANEER and at least equal to the coverage
requirements set forth in the Deep Rights Farmout Agreement.

 



12

 

 

12.Default and Remedies

 

12.1 The following items constitute events of default hereunder. The list in
this Section 12.1 is not exclusive; other occurrences and items may constitute
events of default hereunder.

 

(a) Any Party shall fail to pay when due any amounts payable under this
Agreement.

 

(b) Any representation or warranty made or deemed to be made by a Party shall
prove to have been incorrect in any material respect when made or deemed to be
made.

 

(c) Any Party shall fail to perform or observe any term or covenant set forth in
this Agreement which is not covered by clause (a) above, if such failure shall
remain unremedied for fifteen (15) days after such Party receives notice from
another Party of the occurrence of such breach or failure.

 

12.2 In the event of a default by any Party as to any of its obligations under
this Agreement, in addition to those remedies under the Cook Inlet Operating
Agreement, a non-defaulting Party may pursue any remedies as may be available at
law or in equity.

 

12.3 A waiver or consent by a non-defaulting Party, express or implied, to or of
any breach or default by the defaulting Party in the performance of its
obligations hereunder shall not be a consent or waiver by a non-defaulting Party
to or of any other breach or default by the defaulting Party in the performance
of the same or any other obligations hereunder.

 

12.4 A non-defaulting Party shall be entitled to recover its costs of
investigation and court, together with reasonable attorneys’ fees, which are
incurred by the non-defaulting Party as a result of a breach or default by the
defaulting Party.

 

13.Agreements Regarding Other Matters

 

13.1 Rights and Duties of Parties. The rights, duties, obligations and
liabilities of the Parties shall be several, not joint or collective. It is not
the purpose or intention to create any mining partnership, joint venture,
general partnership or other partnership relation and none shall be inferred
from the Agreements. If, for federal income tax purposes, the Agreements and
operations conducted thereunder are regarded as a partnership, each Party will
each file an election to be excluded from the application of Subchapter K of
Chapter 1 of Subtitle A of the Internal Revenue Code of 1986, and all amendments
thereto.

 

13.2 Restrictions on Transfer and Delegation. Neither BUCCANEER nor EOS may
transfer or assign any of its rights under this Agreement except for transfers
or assignments to a transferee made in connection with any conveyance, sale,
assignment, novation, transfer, farmout, exchange, or other disposition of all
or part of a Party's Working Interest or rights or obligations under the Cook
Inlet Operating Agreement made to such transferee in accordance with the
requirements of the Cook Inlet Operating Agreement. For the avoidance of doubt,
neither BUCCANEER nor EOS may transfer or assign any of its rights under this
Agreement until this Agreement shall have been executed by the assignee and
taken effect and the requirements of Section 26.1 of the Cook Inlet Operating
Agreement and the terms and conditions of the Deep Rights Farmout Agreement have
been met.

 

13.3 Ancillary Documents. As necessary, the Parties shall execute any other
ancillary documents including, but not limited to, any documents, forms, etc.
required by any governmental organization or authority necessary to effectuate
the terms and provisions of this Agreement and/or the Cook Inlet Operating
Agreement, whichever is applicable including, but not limited to, designation of
operator forms and other similar matters.

 



13

 

 

13.4 Transaction Expenses. Each Party will each pay its own expenses incurred in
connection with the negotiation, execution and delivery of the transactions
contemplated thereby.

 

13.5 Taxes and Recording Fees. Any sales taxes, transfer taxes, documentary
taxes and recording fees relating to an assignment hereunder shall be paid by
the assignee. Subject to the terms of the Cook Inlet Operating Agreement, each
Party shall be responsible for its own local, state and federal income tax
reporting, recognition of gain or loss, if any, and the taxes, if any, payable
with respect to the transaction.

 

13.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to the principles
of conflicts of laws, except that matters arising out of the Deep Rights Farmout
Agreement shall be subject to the terms and conditions of the Deep Rights
Farmout Agreement.

 

13.7 Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT NO PARTY SHALL BE LIABLE FOR
ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR
SPECULATIVE DAMAGES SUFFERED BY THE OTHER PARTY IN CONNECTION WITH THIS
AGREEMENT.

 

13.8 Dispute Resolution. Disputes arising under this agreement shall be resolved
in accordance with the Dispute Resolution Procedures of Exhibit “G” to the Cook
Inlet Operating Agreement or as otherwise agreed between the Parties.

 

13.9 Further Assurances. Each Party shall execute, acknowledge and deliver to
the other such further documents and take such other action, as may be necessary
in order to carry out the purposes of this Agreement.

 

13.10 Inherent Risk. Each Party hereby acknowledges its understanding and
acceptance of the inherent risks associated with the exploration for oil and
gas.

 

13.11 Deceptive Trade Practices Act. The Parties certify that they are not
“consumers” within the meaning of the Texas Deceptive Trade Practices-Consumer
Protection Act, Subchapter E of Chapter 17, Sections 17.41, et seq., of the
Texas Business and Commerce Code, as amended (“DTPA”). The Parties covenant, for
themselves and for and on behalf of any successor or assignee, that, if the DTPA
is applicable to this Agreement, (i) the Parties are “business consumers” as
that term is defined in the DTPA, (ii) AFTER CONSULTATION WITH ATTORNEYS OF
THEIR OWN SELECTION, EACH PARTY HEREBY VOLUNTARILY WAIVES AND RELEASES ALL OF
ITS RIGHTS AND REMEDIES UNDER THE DTPA AS APPLICABLE TO THE OTHER PARTY AND ITS
SUCCESSORS AND ASSIGNS, EXCEPT THOSE RIGHTS AND REMEDIES PROVIDED PURSUANT TO
SECTION 17.555 OF THE TEXAS BUSINESS AND COMMERCE CODE, AND (iii) EACH PARTY
SHALL DEFEND AND INDEMNIFY THE OTHER PARTY FROM AND AGAINST ANY AND ALL CLAIMS
OF OR BY THE INDEMNIFYING PARTY OR ANY OF ITS SUCCESSOR AND ASSIGNS OR ANY OF
ITS OR THEIR AFFILIATES BASED IN WHOLE OR IN PART ON THE DTPA ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.

 

13.12 Confidentiality. Except as expressly set forth herein and except as
required by applicable laws, the Parties acknowledge and agree that this
Agreement, their negotiations in connection herewith and all information
obtained by or provided to any of them in connection with the matters
contemplated herein or as it relates to the Subject Properties will be
maintained as confidential, except for disclosures to representatives of EOS and
BUCCANEER and their respective legal and financial advisors. Notwithstanding the
above, the existence and contents of this Agreement are intended to be
confidential and may not be disclosed to anyone other than representatives of
EOS and BUCCANEER and their respective legal advisors.

 



14

 

 

13.13 Press release. The Parties shall jointly issue a press release with
wording to be agreed between them. Notwithstanding anything to the contrary
between the Parties, and notwithstanding any alleged breach or default of this
or any other Agreement or obligation between the Parties, no Party or any of
their respective affiliates shall make any other public announcement or press
release of information concerning or arising out of this Agreement without the
prior written approval of the other Parties, and subject to the terms and
conditions of the Deep Rights Farmout Agreement as to any North Cook Inlet Unit
press releases. Press releases after the assignments of the Leases are approved
by the DNR and will be subject to the terms of the Cook Inlet Operating
Agreement.

 

13.14 General Survival. The termination of this Agreement shall not relieve any
Party from any expense, liability, or other obligation, or any remedy which has
accrued or attached during or which is related to or attributable to the period
prior to such termination.

 

13.15 Notices. To be effective, any notice required or permitted to be delivered
under this Agreement must be delivered in accordance with (and shall be deemed
effective pursuant to) the notice provisions set forth in Article 9 of the Cook
Inlet Operating Agreement.

 

13.16 Board of Directors Approval. The obligations of the Parties hereunder are
subject to their respective Board of Directors’ approval, which approval shall
be sought promptly and in good faith. Should any Party fail to obtain such
approval within five (5) days of execution hereof, this Agreement and all
obligations hereunder shall be null and void.

 

14.Construction and Interpretation of this Agreement

 

14.1 Headings for Convenience. All captions, numbering sequences, and headings
used in this Agreement are inserted for convenience only and shall in no way
define, limit or describe the scope or intent of this Agreement or any part
thereof, nor have any legal effect other than to aid a reasonable interpretation
of this Agreement.

 

14.2 Gender and Number. The use of pronouns in whatever gender or number shall
be deemed to be a proper reference to the Parties to this Agreement though the
Parties may be individuals, business entities, or groups thereof. Any necessary
grammatical changes required to make the provisions of this Agreement refer to
the correct gender or number shall in all instances be assumed as though each
case was fully expressed.

 

14.3 Independent Representation. Each Party has had the benefit of independent
representation with respect to the subject matter of this Agreement. This
Agreement, though it may be drawn by one Party, shall be construed fairly and
reasonably and not more strictly against one Party than another.

 

14.4 Amendment. No provision of this Agreement shall be modified or amended
except by the written agreements for the Parties.

 

14.5 Severance of Invalid Provisions. In case of a conflict between the
provisions of this Agreement and the provisions of any applicable laws or
regulations, the provisions of the laws or regulations shall govern over the
provisions of this Agreement. If, for any reason and for so long as, any clause
or provision of this Agreement is held by a court of competent jurisdiction to
be illegal, invalid, unenforceable or unconscionable under any present or future
law (or interpretation thereof), the remainder of this Agreement shall not be
affected by such illegality or invalidity. Any such invalid provision shall be
deemed severed from this Agreement as if this Agreement had been executed with
the invalid provisions eliminated. The surviving provisions of this Agreement
shall remain in full force and effect unless the removal of the invalid
provisions destroys the legitimate purposes of this Agreement; in which event
this Agreement shall no longer be of any force or effect. The Parties shall
negotiate in good faith for any required modifications to this Agreement
required as a result of this provision.

 



15

 

 

14.6 Integrated Agreement. This Agreement, and the exhibits and schedules
attached and incorporated herein, contain the final and entire agreement of the
Parties with respect to the subject matter of this Agreement. If there is a
conflict between the body of this Agreement and any exhibit attached to this
Agreement, including but not limited to, the Cook Inlet Operating Agreement, the
provisions in the body of this Agreement shall prevail. There are no
representations, warranties or promises, oral or written between the Parties
other than those included in this Agreement. This Agreement shall supersede and
replace all previous agreements (except for continuing confidentiality
requirements as to third Parties) except as provided herein, including
negotiations, understandings or promises, whether written or oral, relative to
the subject of this Agreement. Each of the Parties acknowledges that no other
Party has made any promise, representation or warranty that is not expressly
stated in this Agreement.

 

14.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns and
shall constitute a covenant running with the land and Leases included in
Exhibits A and B hereto.

 

14.8 Counterparts; Facsimile Signature. The Parties may execute this Agreement
in any number of duplicate originals, each of which constitutes an original, and
all of which, collectively, constitute only one agreement. The Parties may
execute this Agreement in counterparts, each of which constitutes an original,
and all of which, collectively, constitute only one agreement. Delivery of an
executed counterpart signature page by facsimile is as effective as executing
and delivering this Agreement in the presence of the other Parties hereto. This
Agreement is effective upon delivery of one executed counterpart from each Party
to the other Parties. In proving this Agreement, a Party must produce or account
only for the executed counterpart of the Party to be charged.

 

14.9 The recitals set forth in the opening of this Agreement are incorporated
into the body of the Agreement by this reference.

 

14.10 The Parties hereby acknowledge and agree that all references to EOS in the
Original Agreement and this Agreement are to Eos Petro, Inc., a Nevada
corporation, and not to any other entity.

 

14.11 Capitalized terms used but not defined herein shall have the same meaning
as ascribed to them in the Cook Inlet Operating Agreement.

 

[signature page follows]

 

 



16

 

 

IN WITNESS WHEREOF, this Agreement is executed to be effective as of the
Effective Date.

 

 

BUCCANEER ALASKA, LLC   EOS PETRO, INC.       /s/ Curtis Burton   /s/ Nikolas
Konstant By: CEO   By: Chairman Its: Oct-17-2013   Its: Oct-17-2013, Nikolas
Konstant

 

 

BUCCANEER ALASKA OPERATIONS, LLC       /s/ Curtis Burton     By: CEO     Its:
Oct-17-2013    

 

 

Signature Page to Second Amended and Restated Cook Inlet Participation Agreement



 

 

 

 

 

 

 

EXHIBIT A-1

 

Attached to and made part of that certain Second Amended and Restated Cook Inlet
Participation Agreement dated October 16, 2013 by and between BUCCANEER, EOS and
OPERATIONS. BUCCANEER’s WI and NRI are represented herein below as of the
Effective Date.

 

LEASES

 

ADL Number Effective Date Gross/Net Acres WI NRI           Northwest Cook Inlet
Unit                   ADL-380384* 10/1/2003 1280/1120 87.5% 63.5513% ADL-370742
10/1/2006 1920/1920 100% 75.75% ADL-391270 6/1/2008 1848/1848 100% 75.75%
ADL-391268 6/1/2008 1920/1920 100% 75.75% ADL-391269 6/1/2008 640/640 100%
75.75% ADL-391611 2/1/2011 1120/1120 100% 80.25%

 

*Subject to that certain Purchase Agreement between Renaissance Resources
(Alaska), LLC and Rutter and Wilbanks Corporation dated November 14, 2006.

 

West Eagle Unit                   ADL-391144 (1) 10/1/2007 3100/3100 100% 75.75%
ADL-391145 (1) 10/1/2007 3186.38/3186.38 100% 75.75% ADL-391625 (1) 03/1/2011
2556.60/2556.60 100% 75.75% ADL-392387 (Seg) (2) 10/1/2007 2534.77/2534.77 100%
75.75% ADL-392388 (Seg) (2) 10/1/2007 1911.12/1911.12 100% 75.75% ADL-392389
(Seg) (2) 03/1/2011 2534.77/2534.77 100% 75.75%

 

NOTES:

 

(1) Held by unit

 

(2) Expires 10/1/2014

 



 

 

 

EXHIBIT A-2

 

Attached to and made part of that certain Second Amended and Restated Cook Inlet
Participation Agreement dated October 16, 2013 by and between BUCCANEER, EOS and
OPERATIONS. BUCCANEER does not make any representation as to its WI and NRI for
the Leases set forth below as of the Effective Date.

 

LEASES

 

ADL Number Effective Date Gross/Net Acres WI NRI           Southern Cross Unit  
                ADL-391107 10/1/2007 1280/1280 TBD TBD ADL-391789 2/1/1962
2470/2470 TBD TBD ADL-390379 10/1/2003 640/640 TBD TBD ADL-391108 10/1/2007
1912/1912 TBD TBD ADL-391788 10/1/2007 630/630 TBD TBD

 



 

 

 

EXHIBIT B

 

Attached to and made part of that certain Second Amended and Restated Cook Inlet
Participation Agreement dated October 16, 2013 by and between BUCCANEER, EOS and
OPERATIONS.

 

LEASES

 

North Cook Inlet Unit

 

The North Cook Inlet Deep Farmout Agreement (the “Deep Rights Farmout
Agreement”) dated April 15, 2013 between ConocoPhillips Alaska, Inc.,
ConocoPhillips Company and Buccaneer Alaska, LLC covers deep rights (as defined
in the Deep Rights Farmout Agreement) in ADL-17589, ADL-17590, ADL-18740,
ADL18741 and ADL-37831 (the “North Cook Inlet Unit”). The description of the
North Cook Inlet Unit set forth in the Deep Rights Farmout Agreement is
incorporated herein by this reference.

 



 

 

 

EXHIBIT C

 

COOK INLET OPERATING AGREEMENT

 

[intentionally left blank – to be drafted by the parties at a future date]

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT D

 

Attached to and made part of that certain Second Amended and Restated Cook Inlet
Participation Agreement dated October 16, 2013 by and between BUCCANEER, EOS and
OPERATIONS.

 

 

 

 



 

 

 

AREA OF MUTUAL INTEREST (AMI)

 

[image_001.jpg]

 

 

[image_002.jpg]

 



 

 

 

EXHIBIT E - 1

 

FORM OFFSHORE DAYWORK DRILLING CONTRACT

 

[intentionally left blank – to be drafted by the parties at a future date]

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT E - 2

 

FORM ONSHORE DAYWORK DRILLING CONTRACT

 

[intentionally left blank – to be drafted by the parties at a future date]

 

 

 

 

 

 

 



 

 